 1   LAW OFFICE OF YOLANDA HUANG
 2   YOLANDA HUANG, SBN 104543
     475 14th Street, Suite 500
 3   Oakland, CA 94612
     Telephone: (510) 329-2140
 4   Facsimile: (510) 580-9410
 5   Attorneys for Plaintiffs Francisco Duarte
      and Alejandro Gutierrez
 6
 7   DALE L. ALLEN, JR. SBN 145279
     ALLEN, GLAESSER, HAZELWOOD& WERTH, LLP
 8   180 Montgomery Street, Suite 1200
     San Francisco, CA 94104
 9   Telephone: (415) 697-2000
     Facsimile: (415) 813-2045
10
11
12                                            UNITED STATES DISTRICT COURT
13                                          EASTERN DISTRICT OF CALIFORNIA
14
                                                     SACRAMENTO DIVISION
15
16   FRANCISCO DUARTE AND ALEJANDRO                                           Case No. 2:19-cv-00007-MCE-CKD
     GUTIERREZ
17             Plaintiff,                                                     STIPULATION FOR LEAVE TO AMENDED
            vs.                                                               ANSWER; ORDER THEREON
18
                                                                              FRCP 15(a)(2)
19
     CITY OF STOCKTON, STOCKTON POLICE
20   DEPARTMENT, ERIC JONES, KEVIN JAYE
21   HACHLER (1641); ERIC B. HOWARD (2448);
     MICHAEL GANDY (2858), CONNER
22   NELSON (2613), SGT. UNDERWOOD, AND
     DOES 1-100.
23
                         Defendants.
24
25          Plaintiffs filed their complaint on December 31, 2018. Defendants answered on January 24,
26   2019. The parties have conferred on the applicability of Fed. Rules of Civ. Proc. 12(f) to defendants’
27   answers and hereby stipulate that defendants may file an amended answer.
28



                                                                          1
                          STIPULATION AND ORDER FOR LEAVE TO FILE AMENDED ANSWER
                  Turano v. Alameda County, United States District Court, Northern District of California, Case No.4:17-cv-06953-KAW
            IT IS HEREBY STIPULATED by and between the parties that defendants may file an
 1
     amended answer by March 1, 2019.
 2
 3
     IT IS SO STIPULATED:
 4   Dated: February 19, 2019                                  LAW OFFICES OF YOLANDA HUANG
 5
 6
 7
 8
 9
10                                                             By:___________________________
11                                                                   YOLANDA HUANG
                                                                     Attorney for Plaintiffs Duarte & Gutierrez
12
13   IT IS SO STIPULATED:
14   Dated: February 19, 2019                       ALLEN, GLAESSER, HAZELWOOD& WERTH, LLP

15
16                                                             By : __/s/_Dale L. Allen_(as authorized on 2.19.2019)_
                                                                          DALE . ALLEN
17                                                                        Attorney for Defendants

18
19                                                               ORDER

20
            IT IS SO ORDERED.
21
     Dated: February 20, 2019
22
23
24
25
26
27
28



                                                                       2
                       STIPULATION AND ORDER FOR LEAVE TO FILE AMENDED ANSWER
               Turano v. Alameda County, United States District Court, Northern District of California, Case No.4:17-cv-06953-KAW
